Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 18, 21-22, 26, 28-30, 33-36, 39 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Lee (US 20100132842).
Lee discloses a stainless steel for a polymer fuel cell separator having overlapping compositions as illustrated in Table 1 of previous office action 06/25/2020.
Lee does not suggest or disclose the contact resistance is 10mOhms cm2 or less under an operating environment of 60-150 C as required by instant claims 18, 28 and 34.
Applicant expressly discloses in Table 2 of original specification that the processing time for each surface roughness condition has important influence on the contact resistance.   Even if Lee discloses processing time is controlled based on a surface roughness but there is no direct teaching regarding how the processing time is controlled based on a surface roughness and the effect of such controlling on the contact resistance.
Hence, prima facie case of either anticipation or obviousness cannot be established.  One of ordinary skill in the art would not be expected to control the process time according to the surface roughness to arrive at claimed contact resistance.
No prior art can be found to disclose controlling the processing time according to the surface roughness to arrive at claimed contact resistance.
 Hence, instant claims 18, 21-22, 26, 28-30, 33-36, 39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733